    Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 1 of 9 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 Tellagemini Communication LLC,                                  Case No. ________________
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Zedge, Inc.,

           Defendant.



                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Tellagemini Communication LLC (“Tellagemini”), through its attorney, Isaac

Rabicoff, complains of Zedge, Inc., (“Zedge”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Tellagemini Communication LLC is a corporation organized and existing

under the laws of Washington and maintains its principal place of business at 3135 E. 11th

Avenue, Spokane, WA 99202.

       2.         Defendant Zedge, Inc. is a corporation organized and existing under the laws of

Delaware that maintains its principal place of business at 22 Cortlandt Street, 14th Floor, New

York, NY 10007.


                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                   1
    Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 2 of 9 PageID #: 2



        5.      This Court has personal jurisdiction over Zedge because it has engaged in

systematic and continuous business activities in the District of Delaware. Specifically, Zedge

resides in this District as it is incorporated in Delaware and provides its full range of products to

residents in this District. As described below, Zedge has committed acts of patent infringement

giving rise to this action within this District.

                                                   VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Zedge has

committed acts of patent infringement in this District and is incorporated in the state of

Delaware. In addition, Tellagemini has suffered harm in this district.

                                        THE PATENT-IN-SUIT

        7.      Tellagemini is the assignee of all right, title and interest in United States Patent

No. 7,415,107 (the “’107 Patent,” or “Patent-in-Suit”), including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the ’107 Patent. Accordingly, Tellagemini possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Zedge.

The ’107 Patent

        8.      On August 19, 2008, the United States Patent and Trademark Office issued the

’107 Patent. The ’107 Patent is titled “Telephone Call Information Delivery System.” The

application leading to the ’107 Patent was filed on January 23, 2006, which was a continuation of

application number 10/185,626, which was filed on July 1, 2002. A true and correct copy of the

’107 Patent is attached hereto as Exhibit A and incorporated herein by reference.

        9.      The ’107 Patent is valid and enforceable.




                                                     2
    Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 3 of 9 PageID #: 3



        10.     The inventors recognized that there was a need for improving cluster key

arrangements for mobile devices such as cell-phones. Ex. A, 1:5–67.

        11.     The invention in the ’107 Patent provides a greatly improved means to deliver

information about the caller to the user relative to answering machines. Ex. A, 3:65-67.

        12.     To this end, the inventors recognized the need for not only hearing the actual

caller’s voice, but also allow the user to own the system and avoid payment of monthly fees to

telephone service providers. Id. at 3:9-14.

                               COUNT I: INFRINGEMENT OF THE ’107 PATENT

        13.     Tellagemini incorporates the above paragraphs herein by reference.

        14.     Direct Infringement. Zedge has been and continues to directly infringe at least

claim 7 of the ’107 Patent in this District and elsewhere in the United States by performing the

steps found in the preamble of claim 7: “[a] method for alerting a caller and a user as to the

presence of an incoming telephone call.” For example, Zedge’s app has ringbacks and ringtones

alerting the user to a call:




      Available at: https://play.google.com/store/apps/details?id=net.zedge.android&hl=en;
            https://www.zedge.net/ringtones; webpage attached hereto as Exhibit B.




                                                 3
   Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 4 of 9 PageID #: 4




Available at: https://www.zedge.net/find/ringtones/ringback; webpage attached hereto as Exhibit
                                               C.




     Available at: https://www.zedge.net/ringtones; webpage attached hereto as Exhibit D.




                                              4
    Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 5 of 9 PageID #: 5



       15.     Zedge’s app performs the steps of claim 7(a): “enabling one or more sounds to be

chosen using a sound selector.” For example, Zedge’s app offers millions of ringtones and

notifications that can be selected to notify users of incoming calls:




 Available at: https://play.google.com/store/apps/details?id=net.zedge.android&hl=en; webpage
                                   attached hereto as Exhibit E.

       16.     Zedge’s app performs the steps of claim 7(b): “storing the sound chosen.” For

example, Zedge’s app allows users to directly download ringtones to their phones:




                                                  5
    Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 6 of 9 PageID #: 6




Available at: https://www.imyfone.com/phone-data-transfer/how-to-download-zedge-ringtones-
                        to-iphone/; webpage attached hereto as Exhibit F.


       17.     Zedge’s app performs the steps of claim 7(c): “providing a signal using a sound

selector to deliver one of the one or more sounds to alert a user as to the presence of an incoming

call prior to any input response to the incoming call by the user.” For example, Zedge’s app

allows for customization of ringtones, notifications and wallpapers to notify users of incoming

calls. See Ex. E.




                                                 6
    Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 7 of 9 PageID #: 7



       18.     Zedge’s app performs the steps of claim 7(d): “providing a signal using a

backfeed, essentially simultaneous to the alerting and essentially throughout the alerting, to

deliver one of the one or more sounds to a caller to indicate that the user is being alerted, wherein

enabling one or more sounds to be chosen further comprises at least one of: 1) enabling the user

to choose at least one of the one or more sounds, or 2) enabling a sound to be selected to replace

a sound chosen.” For example, Zedge’s app allows users to switch between several ringback

tones, which can be replaced. See Ex. C:




 Available at: https://cellphones.lovetoknow.com/Free_Ringback_Ringtones; webpage attached
                                        hereto as Exhibit G.

       19.     Induced Infringement. Zedge has also actively induced, and continues to induce,

the infringement of at least claim 7 of the ’107 Patent by actively inducing its customers,

including merchants and end-users to use Zedge’s smartphone in an infringing manner as

described above. Upon information and belief, Zedge has specifically intended that its customers



                                                 7
    Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 8 of 9 PageID #: 8



use its smartphone in a manner that infringes at least claim 7 of the ’107 Patent by, at a

minimum, providing access to support for, training and instructions for, its smartphone to its

customers to enable them to infringe at least claim 7 of the ’107 Patent, as described above. Even

where performance of the steps required to infringe at least claim 7 of the ’107 Patent is

accomplished by Zedge and Zedge’s customer jointly, Zedge’s actions have solely caused all of

the steps to be performed.

        20.     Tellagemini is entitled to recover damages adequate to compensate it for such

infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

        21.     Tellagemini will continue to be injured, and thereby caused irreparable harm,

unless and until this Court enters an injunction prohibiting further infringement.

                                                JURY DEMAND

        22.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Tellagemini

respectfully requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Tellagemini asks this Court to enter judgment against Zedge, granting the

following relief:

       A.      A declaration that Zedge has infringed the Patent-in-Suit;

       B.      An award of damages to compensate Tellagemini for Zedge’s direct infringement

               of the Patent-in-Suit;

       C.      An order that Zedge and its officers, directors, agents, servants, employees,

               successors, assigns, and all persons in active concert or participation with them, be

               preliminarily and permanently enjoined from infringing the Patent-in-Suit under 35

               U.S.C. § 283;




                                                    8
  Case 1:18-cv-01542-MN Document 1 Filed 10/05/18 Page 9 of 9 PageID #: 9



     D.     An award of damages, including trebling of all damages, sufficient to remedy

            Zedge’s willful infringement of the Patent-in-Suit under 35 U.S.C. § 284;

     E.     An accounting for damages under 35 U.S.C. § 284 for infringement of the ’107

            Patent by Zedge, and the award of damages so ascertained to Tellagemini together

            with interest as provided by law;

     F.     A declaration that this case is exceptional, and an award to Tellagemini of

            reasonable attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

     G.     An award of prejudgment and post-judgment interest; and

     H.     Such other relief as this Court or jury may deem proper and just.


Date: October 5, 2018                               Respectfully submitted,

                                                    /s/ Timothy Devlin
                                                    Timothy Devlin
Isaac Rabicoff                                      Devlin Law Firm LLC
(Pro Hac Vice Admission Pending)                    1306 N. Broom St., Suite 1
RABICOFF LAW LLC                                    Wilmington, DE 19806
73 W Monroe St                                      302.449.9010
Chicago, IL 60603                                   302.353.4251
773.669.4590                                        tdevlin@devlinlawfirm.com
isaac@rabilaw.com

Kenneth Matuszewski                                 Attorneys for Plaintiff Secure Cam, LLC
(Pro Hac Vice Admission Pending)
RABICOFF LAW LLC
73 W Monroe St
Chicago, IL 60603
(708) 870-5803
kenneth@rabilaw.com




                                                9
